Citation Nr: 1701675	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1982 and from December 1986 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
	
These matters were previously before the Board, and, in June 2015, these matters were remanded further development.  Further development in substantial compliance with the Board's remanded instructions have been completed.

The issues of entitlement to service connection for asthma and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disorder began to manifest to a compensable degree within one year of separation of service.

2.  Throughout the period on appeal, the Veteran's left knee disability manifested in flexion greater than 30 degrees and extension less than 15 degrees, and, throughout the period on appeal, it did not manifest in ankylosis, recurrent subluxation, lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, or involvement of two or more major joints or two or more major joint groups.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the undersigned Acting Veteran's Law Judge, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board noted that the Veteran objected to the adequacy of the September 2009 VA knee examination, because the examination was not conducted by a female examiner.  The Veteran also reported that the examiner did not use a measuring device such as calipers or a tape measure, and she claimed that the examiner only bent her knee once.  The Board certainly regrets that VA was unable to provide the Veteran with a female examiner, but this does not invalidate the findings of the examiner's medical findings or make the examination inadequate.  As for the examiner's alleged failure to use goniometer as well as a failure to provide repetitive range of motion, this is of no prejudice, as she was provided with two additional VA knee examinations during the period on appeal, and she has not objected to the adequacy of these examinations.  Thus, any prejudice incurred by the Veteran has been cured to the extent practicable.

The Board also notes that, in her testimony before the Board, the Veteran stated her preference to be examined by a female examiner in any examinations.  The Board finds that any failure by VA to honor this preference, though regrettable, is not sufficient to render any previous VA examination inadequate because, as previously noted, this requirement does not impact the qualifications of the examiner or the reliability of the data collected during the examination.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Right Knee

In a September 2015 VA examination, an examiner noted that the Veteran injured her right knee in a skiing accident while she was stationed in Germany during the late 1980s.  The Board notes that this incident must have occurred during the Veteran's second period of service which was from December 1986 to December 1990.  During a personal hearing before the Board in July 2014, the Veteran testified that she had experienced constant pain in her right knee for over 20 years.  See Transcript, p.7.  Thus, the Veteran's pain in her right knee began to manifest no later than July 1994 and possibly earlier.  Giving the Veteran the benefit of the doubt the Board finds that it is at least as likely as not that the Veteran's knee pain began to manifest as early as her second period of active duty.  Painful motion is recognized as sufficient to entitle the Veteran to at least a minimum compensable rating.  38 C.F.R. § 4.59.  Therefore, given the Veteran's statements regarding pain in service, service connection should be granted. 38 C.F.R. § 3.307, 3.309(a).

Left Knee

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent for a left knee disability.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for knee disabilities are evaluated pursuant to Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a.  Nevertheless, only Diagnostic Codes 5260 and 5261 are raised by the record, because, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not provide an adequate basis for an increased disability rating.

Diagnostic Code 5256 (ankylosis of the knee) is not raised by the record, because VA examinations conducted in September 2009 and September 2015 indicate that the Veteran did not manifest ankylosis of the left knee; and a November 2012 VA examination indicated that  she retained some range of motion of her left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Codes 5258 (dislocated semilunar cartilage) and 5259 (removal of semilunar cartilage) are not raised by the record, because a November 2012 VA examination indication that the Veteran did not have any semilunar cartilage conditions of the left knee, and neither the September 2009 or September 2015 VA examinations diagnosed the Veteran with a semilunar cartilage condition of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5262 (impairment of tibia and fibula) is not raised by the record, because both the November 2012 and September 2015 VA examinations indicated that the Veteran did not have a tibia or fibula impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Diagnostic Code 5263 (genu recurvatum) is not raised by the record, because the September 2009 VA examination indicated that the Veteran did not have a diagnosis of genu recurvatum; and neither the November 2012 or September 2015 VA examinations indicated that the Veteran had a diagnosis of genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Under Diagnostic Code 5257, a disability rating of 10 percent is assigned when there is slight recurrent subluxation or lateral instability, and a disability rating of 20 percent is assigned when there is moderate recurrent subluxation or lateral instability.  Finally, a disability rating of 30 percent is assigned when there is severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when a knee disability manifests in flexion limited to 45 degrees or less, and a disability rating of 20 percent is assigned when a knee disability manifests in flexion limited to 30 degrees.  A disability rating of 30 percent is assigned when a knee disability manifests in flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a disability rating of 10 percent is assigned when a knee disability manifests in extension to 10 percent, and a disability rating of 20 percent is assigned when a knee disability manifests in extension to 15 percent.  A disability rating of 30 percent is assigned when a knee disability manifests in extension to 20 percent, and a disability rating of 40 percent is assigned when a knee disability manifests in extension to 30 percent.  Finally, a disability rating of 50 percent is assigned when a knee disability manifests in extension to 45 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Based on the evidence or record, a rating in excess of 10 percent is not warranted based on limitation of motion.  Specifically, at a VA examination in September 2009.  The Veteran reported the following symptoms: weakness, stiffness, swelling, heat, giving way, lack of endurance, fatigability, tenderness, pain, and difficulty walking, but she denied experiencing: redness, locking, deformity, drainage, effusion, subluxation, and dislocation.  The examiner noted that the Veteran walked with an antalgic gait.  The examiner did not observe any signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage, subluxation, genu recurvatum, locking pain, or ankylosis.  The Veteran's flexion of the left knee was to 140 degrees but was reduced to 130 degrees after repetitive range of motion testing.  The Veteran's extension was to zero degrees and was not reduced after repetitive range of motion testing.  The examiner found that the Veteran's joint function is limited after repetitive use by pain, fatigue, weakness, lack of endurance, but stability tests were within normal limits.  The examiner noted that the Veteran wore a knee brace but no other assistive devices.

The Veteran underwent another VA examination in November 2012.  The Veteran's flexion was to 140 degrees or greater, and her extension was to zero degrees.  There was no reduced range of motion after three repetitions of range of motion testing.  The examiner noted an additional functional loss of pain on movement.  Strength testing and joint stability testing was normal.  There was no patellar subluxation or dislocation, and the Veteran did not manifest any tibial or fibular impairment or meniscal conditions.  The examiner noted that the Veteran's knee condition prohibited her from working as a waiter, kneeling, and easily walking up or down stairs.  The examiner noted that the Veteran regularly used braces.

The Veteran testified at a personal hearing before the Board in July 2014.  The Veteran reported that that when she walks she always experiences locking, popping, crepitus, and grinding in her left knee.  The Veteran also indicated that she had difficulty walking for an extended period of time or for a distance from 50 to 100 yards.  The Veteran claimed that her left knee was unstable, and that it caused her difficulty walking up and down stairs without a knee brace as well as bending, and that she was informed that she would require a knee replacement in the future.  

The Veteran underwent another VA examination in September 2015.  The Veteran reported that she experiences constant pain in her left knee, and that it feels like her knee will give out.  The Veteran reported sharp hot flair ups, and she indicated that she was functionally impaired from walking up and down stairs.  The Veteran's flexion and extension were both normal, and there was no evidence of pain on weight bearing.  Additionally, there was no additional functional loss of range of motion after repetitive motion testing.  Strength testing results were normal.  The examiner noted that that there was mild tenderness with palpation medial jointline.  The examiner indicated that the Veteran's reports of functional impairments were neither consistent or inconsistent with the examination results.  The examiner was also unable to determine whether pain, fatigability, or incoordination significantly limit the Veteran's functionalbility without resorting to mere speculation.  There was no ankylosis, subluxation, lateral instability, history of recurrent effusion, tibial or fibular impairment, or semilunar cartilage conditions of the left knee.  The examiner noted the constant use of braces and regular use of a cane or walker.

While the Board has considered whether a separate rating is warranted based on instability, the weight of the evidence does not indicate that a separate rating is warranted.  Specifically, while the Veteran has complained of instability, and the Baord is aware she does have some medical training, she was provided with three separate VA examinations, and none of these examinations indicated that the Veteran manifested lateral instability or indicated that her stability was not within normal limits.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The record indicates that the Veteran reported or manifested multiple additional functional impairments during the period on appeal.  The September 2009 examiner found that the Veteran's joint function is limited after repetitive use by pain, fatigue, weakness, lack of endurance.  The November 2012 examiner noted pain on movement and characterized it as additional functional loss, and the Veteran reported having difficulty using the stairs, being unable to kneel, and being unable to maintain employment.  Finally during the September 2015 examination, the Veteran reported that she was functionally impaired from walking up and down stairs.  Nevertheless, these claimed additional functional impairments are not sufficient to entitle the Veteran to a higher disability rating.  

In September 2009, the Veteran's flexion was only reduced to 130 degrees after repetitive range of motion testing, and her extension was not reduced at all after repetitive range of motion testing.  Thus even giving the Veteran the benefit of the doubt, the Veteran's flexion is still well above the threshold where it would be an adequate basis for a disability rating in excess of 10 percent.   

The November 2012 examination characterized pain on movement as an additional functional impairment, and the Veteran reported difficulty kneeling.  The Board is certainly sympathetic to the Veteran.  Nevertheless as previously noted, pain itself is not an additional functional impairment.  See Mitchell.  Thus the November 2012 examiner's characterization of pain as an additional functional loss was not legally sufficient for the purposes of DeLuca analysis.  Moreover, the assignment of a minimum compensable rating, such as the Veteran's, takes pain into consideration.  38 C.F.R. § 4.59.  

Regarding the reported difficulty kneeling in the November 2012 examination, the Board interprets this to constitute an additional functional impairment limiting the Veteran's flexion to 90 degrees.  See 38 C.F.R. § 4.71, Plate II.  Plate II illustrates visually the range of flexion and extension from zero to 120 degrees.  Extrapolating from Plate II and from the common experience of kneeling, the Board observes that an individual in a kneeling position is flexing the knee to 90 degrees and bearing weight on the knee.  Even giving the Veteran the benefit of the doubt however, the Veteran's flexion still exceeds the threshold for a disability rating in excess of 10 percent.

As previously noted, the Veteran reported, in the November 2012 and September 2015, examinations that her left knee impaired her from using the stairs.  The Veteran is competent to report her symptoms; see Jandreau, but the Board must root its findings in the medical evidence of record and assign disability ratings in light of the schedular rating criteria.  Once again, the Board sympathizes with the Veteran, but it is unclear how difficulty using the stairs could be objectively and consistently converted to a higher disability rating based on range of motion.  Moreover, the Veteran's range of motion measurements were not reduced after repetitive range of motion testing in both the November 2012 and September 2015 examinations.  Finally, the September 2015 examiner was unable to confirm that the Veteran's reports were consistent with the examination results or confirm that pain, fatigability, or incoordination significantly limit the Veteran's functionability without resorting to mere speculation.

The Board notes the Veteran's report that she was unable to maintain her occupation do to her knee disability.  The Board finds that - although this evidence might be grounds for granting the Veteran TDIU - such a claim is well outside the scope of DeLuca analysis, because it does not directly involve specific movements of the joint being evaluated; and it involves many extrinsic factors such as: choice of sedentary vs non-sedentary employment; disabilities other than the left knee; and non-medical factors like the economy, business practices, or the competition among the workforce.

Here, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to a disability rating in excess of 10 percent for a left knee disability is denied.
 
Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted.  


ORDER

Service connection for a right knee disorder is granted.

A disability rating in excess of 10 percent for a left knee disorder is denied.



REMAND

As for the Veteran's asthma claim, this matter was previously before the Board, and it was remanded for a VA examination which was conducted in September 2015.  Nevertheless, the Board finds that this examination is inadequate, and, unfortunately, the matter must be remanded for a supplemental medical opinion.  

Specifically, the Veteran testified at a personal hearing before the Board that she first began to manifest asthma in-service, and that she was given an inhaler to treat the symptoms.   During the September 2015 VA examination, the examiner noted in the medical history section that the Veteran reported being treated for asthma with an inhaler in 1988 as well as being treated for chest pain in March 1980.  The examiner opined that it was less likely than not that the Veteran's asthma was related to a period of service, because pain is not a symptom of asthma; and the Veteran did not report shortness of breath in a separation examination at the end of her first period that ended in July 1982.  The examination, however, is inadequate, because it opinion does not discuss what significance, if any, of the Veteran's report of being diagnosed with asthma and being treated for it with an inhaler which occurred during her second period of service.  Therefore this matter should be remanded for further development.  Bar v. Nicholson, 21 Vet. App. 303 (2007).

The Board also concludes that TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in evaluating the increased disability rating for the left knee, the Board had to consider the Veteran's claim that her left knee disability prevented her from maintaining her previous employment.  The Board further finds that the issue of entitlement to TDIU is inexplicably intertwined with the above issue, and it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Finally, the Veteran has indicated that she receives disability benefits from the Social Security Administration (SSA).  As VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain, these records must be acquired before the claims may be adjudicated. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Seattle, Washington, since September 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Obtain the Veteran's SSA records including the medical evidence used to determine disability eligibility and ensure that they are entered into his VBMS file.

3. Return the claims file to the VA examiner who examined the Veteran in September 2015. The examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and provide an addendum to the previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's asthma is related to her active duty service.  The examiner is specifically asked to address the Veteran's assertions that she was provided an inhaler during her second period of active duty service.  

The requested addendum opinion must be accompanied by a thorough reasons and bases for the opinions rendered. If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided. Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the prior opinion is no longer available.

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


